THE COURT.
The petitioner herein asks for a writ of review of an order made by the presiding judge of the Superior Court of Los Angeles County on April 19, 1935, in an action wherein petitioner was defendant. The order of April 19th is an ex parte order revoking and setting aside an order of April 18, 1935, purporting to release from the lien of an attachment, certain real property of the defendant Woodruff. We understand that the order of April 18th so set aside is the order of that date signed by Judge Bishop, and not the prior order of the same date made by the court commissioner upon the justification of sureties on undertaking given for release of said property from attachment.
We are of the opinion that said order signed by the judge on April 18th was void on the face of the record, and at least for that reason the order of April 19th is valid.  The justification of sureties and approval thereof by the commissioner completed all that was necessary to make effective the order of March 22, 1935, wherein the court had determined the amount of undertaking for release of said property from attachment, and had ordered that,the attachment be released upon the filing of said undertaking.
For the foregoing reasons the petition for writ of review is denied.